              Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 1 of 13                                        FILED
                                                                                                          2020 Mar-09 PM 03:40
                                                                                                          U.S. DISTRICT COURT
                                                                                                              N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

THOMAS E. VINSON, et al.     )
                             )
                             )
       Plaintiffs,           )
                             )
                             )
vs.                          )                                      CASE No: _____________
                             )
EXTREME PRODUCTS GROUP, LLC, )
                             )
et al.                       )
                             )
       Defendants.           )

                         KKR & CO. INC.’S NOTICE OF REMOVAL

         Defendant, KKR & Co. Inc. (“KKR”) 1, pursuant to 28 U.S.C. §1332, 1441, and

1446 gives notice of its removal of the civil action entitled Thomas E. Vinson, et al. v.

Extreme Products Group, LLC, et al., Case No. 17-CV-2019-900056.00 filed in the Circuit

Court of Clay County, Alabama, to the United States District Court for the Northern

District of Alabama, Eastern Division. A copy of all prior pleadings filed in the Circuit

Court of Clay County is attached hereto as Exhibit A. As grounds for this Notice, KKR

states as follows:

                                           INTRODUCTION

         1.       Plaintiffs Thomas Vinson and Matthew Vinson filed this lawsuit in the

Circuit Court of Clay County, Alabama on December 4, 2019, against Extreme Products



         1
           The Complaint incorrectly names the KKR Defendant. The Complaint names “Kohlberg Kravis Roberts &
Company, Inc. a/k/a KKR & Co. Inc.” as a defendant. (Doc. 2, § 5). According to the Delaware Secretary of State,
there is no corporate entity known as Kohlberg Kravis Roberts & Company, Inc.
(https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx).


{B3420169}
              Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 2 of 13




Groups, LLC (“Extreme Products”), Academy Ltd. (“Academy”), KKR, and Fictious

Defendants 1-50. Exhibit A, Complaint.

         2.       Defendant Extreme Products was served on February 7, 2020. Exhibit A,

Extreme Products’ Service Return.

         3.       Defendant KKR was served on December 16, 2019. Exhibit A, KKR’s

Service Return.

         4.       Defendant Academy was served on December 10, 2019. Exhibit A,

Academy’s Service Return.

         5.       The Complaint alleges, on February 1, 2019, Plaintiff Thomas Vinson

suffered injuries as a result of the failure of the foot locking mechanism on an inversion

table manufactured by Extreme Products and sold by Academy. Complaint ¶¶ 1-16.

         6.       The Complaint does not allege a specific damages amount but brings claims

under the Alabama Extended Manufacturer’s Liability Doctrine (“AEMLD”), design

defect, manufacturing defect, failure to warn, negligence and/or wantonness, breach of

implied warranty, and breach of express warranty. Complaint, ¶¶ 26-89. Plaintiffs allege

Thomas Vinson suffered a spinal cord injury and facture of the cervical spine resulting in

partial quadriplegia and other health complications. Plaintiffs seek damages for alleged

medical expenses (past and future), permanent injuries, physical pain, diminished quality

of life, attorneys’ fees, other compensatory damages, and punitive damages. Complaint, ¶

47.

{B3420169}                                     2
              Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 3 of 13




         7.       Counts I-IV allege liability under the AEMLD for design defects,

manufacturing defects, and failure to warn. Complaint, ¶¶ 26-69. Count V alleges

negligence and/or wantonness because “Defendants did not comply with the existing

standards of care in their preparation, design, research, development, manufacture,

inspection, labeling, marketing promoting, and selling,” of the inversion table. See

Complaint, ¶ 71. Count VI alleges breach of the implied warranty that the inversion table

was “reasonably fit for the ordinary purposes for which such products are used.” Complaint

¶ 80. Count VII alleges breach of the express warranty that the inversion table was free

from defects in materials and workmanship. Complaint ¶ 85.

         8.       Academy is the only non-diverse Defendant. While the Complaint pleads that

Academy is diverse, Academy’s ownership structure is such that it cannot definitively

determine all of the states where it is domiciled for purposes of citizenship under federal

law.

                                GROUNDS FOR REMOVAL

         9.       This case is properly removed to this Court under 28 U.S.C. §§ 1332, 1441,

and 1446. This Court has original jurisdiction based upon diversity of citizenship under 28

U.S.C. § 1332, and under 28 U.S.C. § 1441(b), because diversity of citizenship exists

between Plaintiffs and Extreme Products—the only true parties to this action—and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         10.      Plaintiffs are citizens of Alabama and New Jersey. Complaint, ¶¶ 1-2.

{B3420169}                                      3
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 4 of 13




         11.     The Complaint alleges that Extreme Products is a limited liability company

organized and existing under the laws of the Delaware with its principal place of business

in Arizona. Complaint, ¶ 3.

         12.     The Complaint alleges that KKR is an investment firm formed under the laws

of Delaware with its principal place of business in New York. Complaint, ¶ 5.

         13.     The Complaint alleges that Academy is formed under the laws of Texas with

its principal place of business in Texas. Complaint, ¶ 4. Academy, however, is unable to

state with certainty that it is not a citizen of Alabama for diversity purposes because of its

ownership structure. Its presence in this action does not compromise the complete diversity

requirement because it has been fraudulently joined to defeat federal diversity jurisdiction.

Fowler v. Provident Life & Accident Ins. Co., 256 F. Supp. 2d 1243, 1246 (N.D. Ala. 2003).

         14.     Fictitious Defendants 1-50’s citizenship should be disregarded for purposes

of removal. 28 U.S.C. § 1441(b)(1).

         15.     “Fraudulent joinder is a judicially created doctrine that provides an exception

to the requirement of complete diversity.” Triggs v. John Crump Toyota, Inc., 154 F.3d

1284, 1287 (11th Cir. 1998). Where, as here, “on the face of the pleadings, there is a lack

of complete diversity . . . an action may nevertheless be removable if the joinder of the

non-diverse party . . . were fraudulent.” Id.

         16.     Joinder will be deemed fraudulent “when there is no possibility that the

plaintiff can prove a cause of action against the resident (non-diverse) defendant.” Triggs,

{B3420169}                                       4
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 5 of 13




154 F. 3d at 1287. Stated differently, Plaintiff must “have a possibility of stating a valid

cause of action in order for the joinder to be legitimate.” Id. “The potential for legal liability

‘must be reasonable, not merely theoretical.’” Legg v. Wyeth, 428 F.3d 1317, 1325 (11th

Cir. 2005) (quoting Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d

305, 312 (5th Cir. 2002)).

         17.     “The determination of whether a resident defendant has been fraudulently

joined must be based upon the plaintiff’s pleadings at the time of removal, supplemented

by any affidavits and deposition transcripts submitted by the parties.” Pacheco de Perez v.

AT & T Co., 139 F.3d 1368, 1380 (11th Cir. 1998).

         18.     Plaintiffs’   Complaint    alleges   seven    counts:    Alabama      Extended

Manufacturer’s Liability Doctrine (“AEMLD”), design defect, manufacturing defect,

failure to warn, negligence and/or wantonness, breach of implied warranty, and breach of

express warranty. Based on the factual allegations, these claims are “product liability

actions” as defined by ALA. CODE § 6-5-521(a):

                 A “product liability action” means any action brought by a natural
                 person for personal injury, death, or property damage caused by the
                 manufacture, construction, design, formula, preparation, assembly,
                 installation, testing, warnings, instructions, marketing, packaging, or
                 labeling of a manufactured product when such action is based upon
                 (1) negligence, (2) innocent or negligent misrepresentation, (3) the
                 manufacturer’s liability doctrine, (4) the Alabama extended
                 manufacturer’s liability doctrine as it exists or is hereafter construed
                 or modified, (5) breach of any implied warranty, or (6) breach of any
                 oral express warranty and no other.

                 Ala. Code § 6-5-521(a) (emphasis added).
{B3420169}                                    5
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 6 of 13




         19.     Alabama Code § 6-5-521(b), commonly called Alabama’s “Innocent Seller”

statute, states:

                  No product liability action may be asserted or may be provided a
                 claim for relief against any distributor, wholesaler, dealer, retailer, or
                 seller of a product, or against an individual or business entity using a
                 product in the production or delivery of its products or services
                 (collectively referred to as the distributor) unless any of the following
                 apply:

                   (1)   The distributor is also the manufacturer or assembler of the
                         final product and such act is causally related to the product’s
                         defective condition.

                   (2)    The distributor exercised substantial control over the design,
                         testing, manufacture, packaging, or labeling of the product
                         and such act is causally related to the product’s condition.

                   (3)   The distributor altered or modified the product, and the
                         alteration or modification was a substantial factor in causing
                         the harm for which recovery of damages is sought.

                   (4)   It is the intent of this subsection to protect distributors who
                         are merely conduits of a product. This subsection is not
                         intended to protect distributors from independent acts
                         unrelated to the product design or manufacture, such as
                         independent acts of negligence, wantonness, warranty
                         violations, or fraud.

                 Ala. Code § 6-5-521(b)(1)-(4).

         20.     Plaintiffs’ claims against Academy are based solely on its role as the seller

of the allegedly defective inversion table. Complaint ¶ ¶ 4, 9, and 12. Likewise, Plaintiffs’

claims against KKR are solely the result of it being the “parent company of Academy”



{B3420169}                                        6
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 7 of 13




(which is untrue). Complaint ¶ 5. According to the Innocent Seller statute, however, such

claims are barred.

         21.     According to the Complaint, Plaintiff Matthew Vinson purchased the

inversion table from Academy in January 2019. Complaint ¶ 12. Neither Academy nor

KKR had any role in the design, manufacture, testing, assembly, warnings, or distribution

of the inversion table. See Exhibit B, Affidavit of Christopher Lee, at ¶ 3; Exhibit C,

Affidavit of Angela Higby, at ¶ 3.

         22.     At no time did Academy or KKR inspect, repair, or perform maintenance on

the inversion table (or its foot-locking mechanism) purchased by Matthew Vinson. See Ex.

B, at ¶ 3; Exhibit C, at ¶¶ 3-4.

         23.     The allegations in the Complaint, along with the affidavit testimony of

Christopher Lee and Angela Higby establish that Academy and KKR did not design,

manufacture, or assemble the inversion table; did not exercise substantial control over the

design, testing, manufacturing, packaging, or labeling of the inversion table; and did not

alter or modify the subject inversion table.

         24.     Therefore, the only provision in the Innocent Seller statute that could ever

apply in this case is Ala. Code § 6-5-521(b)(4). However, Plaintiffs have articulated no

“independent acts unrelated to the product design or manufacture” against Academy or

KKR. To the contrary, Plaintiffs’ claims are all based on the design, research, manufacture,



{B3420169}                                      7
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 8 of 13




marketing, supply, promotion, packaging, selling, testing and/or distribution of the

inversion table. Complaint ¶¶ 26-89.

         25.     In Sewell v. Smith & Wesson Holding Corp., 2012 WL 2046830 (N.D. Ala.

June 1, 2012), the Court found the Alabama distributor had been fraudulently joined

because the Innocent Seller statute prohibited a plaintiff from bringing a product liability

claim, including negligence, wantonness, and breach of warranty claims, against the

distributor for the sale of an allegedly defective gun that the distributor did not

manufacture, design, test, or modify. In reaching its decision, the Court held the negligence

and wantonness claims did not remove the distributor from the protections of the Innocent

Dealer statute. Sewell, at *2–3.

         26.     Likewise, in Cooper v. Nissan Motor Co., Ltd., No. 2:18-cv-00483-KOB,

2018 WL 3109612 (N.D. Ala. June 25, 2018), the court found that the Alabama based car

dealership had been fraudulent joined because the Innocent Seller statute barred the product

liability claims against a distributor who was not the manufacturer or assembler of the

product. Id. at * 3.

         27.     Here, as in Cooper and Sewell, Plaintiffs’ claims against Academy and KKR

all relate to Academy selling a product it had no role in designing or manufacturing.

Plaintiffs have failed to articulate any claims against Academy or KKR unrelated to the

inversion table’s design or manufacture. Therefore, Academy’s—and by extension



{B3420169}                                    8
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 9 of 13




KKR’s—conduct does not fall within an exception to the Innocent Dealer statute, and

Plaintiffs cannot recover from Academy or KKR as a matter of law.

         28.     Accordingly, Plaintiffs have fraudulently joined Academy and KKR, and

their citizenship cannot be considered for the purpose of determining diversity and subject

matter jurisdiction.

                AMOUNT IN CONTROVERSY REQUIREMENT IS MET

         29.     Plaintiffs’ Complaint does not specify the amount of damages they seek, but

the damages sought clearly exceed the $75,000.00 jurisdictional limit. Pretka v. Kolter City

Plaza II, Inc., 608 F. 3d 744, 754 (11th Cir. 2010) (“when the Complaint does not claim a

specific amount of damages, removal from state court is proper if it is facially apparent

from the complaint that the amount in controversy exceeds the jurisdictional amount”)

(internal quotations and citations omitted).

         30.     Defendants meet this burden by showing either that it is facially apparent

from the Complaint, or by putting forth “additional evidence demonstrating that removal

is proper.” Roe v. Michelin N. Am., Inc. 613 F. 3d 1058, 1061 (11th Cir. 2010).

         31.     Here, Plaintiffs allege injuries for a spinal cord injury that allegedly left

Thomas Vinson with partial quadriplegia. Complaint ¶ 47. As a result, Plaintiffs are

seeking damages for medical expenses (past and future), diminished quality of life,

attorneys’ fees, other compensatory damages, and punitive damages. Id.



{B3420169}                                      9
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 10 of 13




         32.     It is “crystal clear” that “at the moment a state court plaintiff seeks

unspecified damages of various kinds, such as punitive damages, or emotional distress, or

attorneys’ fees, the claim automatically is deemed to exceed $75,000 and becomes

removable under 28 U.S.C. § 1332.” Jones v. Hartford Fire Ins. Co., 2013 WL 550419, at

*1 (N.D. Ala. Feb. 7, 2013) (citing Smith v. State Farm Fire & Casualty Company, 868

F.Supp.2d 1333 (N.D. Ala. 2012)); Tucker v. Northbrook Indem. Co., 2013 WL 5961095,

at *1 (N.D. Ala. Nov. 7, 2013) (“The ‘legal certainty’ that there could not be sufficient

punitive damages to take the recovery beyond $75,000 is virtually impossible to

demonstrate.”).

         33.     “Where there is the reasonable possibility of an award of punitive damages

greater than the jurisdictional minimum, as the court may determine from its ‘judicial

experience and common sense,’ removal is proper.” Taylor v. Alabama CVS Pharmacy,

L.L.C., 2017 WL 3009695, at *2 (N.D. Ala. July 14, 2017) (quoting Roe, 613 F.3d at 1065).

         34.     Because Plaintiffs seek compensatory damages for a serious spinal injury and

punitive damages, it is “facially apparent” that the amount in controversy exceeds

$75,000.00.

         35.     Accordingly, the amount in controversy is satisfied. 28 U.S.C. § 1332.

                THE PROCEDURAL REQUIREMENTS ARE SATISFIED

         36.     The Notice is filed within one year of the commencement of this action, and

it is filed within 30 days after service of the Complaint on Extreme Products—the last

{B3420169}                                      10
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 11 of 13




served Defendants—on February 7, 2020. Therefore, this notice of removal is timely

pursuant to 28 U.S.C. § 1446(b) and Rule 6 of the Federal Rules of Civil Procedure.

         37.     Extreme Products Groups, LLC consents to the removal of this Action.

Exhibit D, Extreme Products’ Consent. There is no requirement for Academy, as a

fraudulently joined party, to consent to removal. Restivo v. Bank of Am. Corp., 618 F. App'x

537, 540 n.5 (11th Cir. 2015).

         38.     The Circuit Court of Clay County, Alabama, the state court in which this

action was filed, is located within the jurisdiction of the United States District Court for

the Northern District of Alabama, Eastern Division.

         39.     A copy of all records and proceedings from the state court record, including

a copy of all process, pleadings, and discovery served upon the Defendants are attached as

required by 28 U.S.C. § 1446(a). Exhibit A.

         40.     Written notice of the filing of this Notice of Removal is being served upon

Plaintiffs’ counsel and a copy is being promptly filed in the Circuit Court of Clay County,

Alabama, where the action was pending.

         WHEREFORE, PREMISES CONSIDERED, KKR respectfully removes the State

Court Action from the Circuit Court of Clay County, Alabama, to this Court under 28

U.S.C. §§ 1332, 1441, and 1446.




{B3420169}                                      11
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 12 of 13




Dated: March 9, 2020                     Respectfully submitted,


                                         /s/ Cole R. Gresham
                                         Jay M. Ezelle (ASB-4744-Z72J)
                                         Cole R. Gresham (ASB-8993-L74G)
                                         STARNES DAVIS FLORIE LLP
                                         100 Brookwood Place, 7th Floor
                                         Birmingham, AL 35209
                                         jme@starneslaw.com
                                         crg@starneslaw.com

                                         Attorneys for KKR & Co. Inc.




{B3420169}                                  12
             Case 1:20-cv-00321-CLM Document 1 Filed 03/09/20 Page 13 of 13




                              CERTIFICATE OF SERVICE
      I hereby certify that on March 9, 2020, I served a copy of the foregoing via Certified
Mail on the following:


Richard A. Wright
Janine McKinnon McAdory
WETTERMARK & KEITH, LLC
3595 Grandview Parkway, Suite 350
Birmingham, Al 35243
Tel: (205) 933-9500
Fax: (205) 309-0500
rwright@wkfirm.com
jmcadory@wkfirm.com

J. Burruss Riis
John E. Rollins
HAND ARENDALL HARRISON SALE LLC
1801 5th Avenue North
Suite 400
Birmingham, AL 35203
Tel: (205) 324-4400
Fax: (205) 322-1163
briis@handfirm.com
jrollins@handfirm.com

Extreme Products Group, LLC
c/o Corporation Services Company
2711 Centerville Road
Wilmington, Delaware 19808




                                          /s/ Cole R. Gresham




{B3420169}                                    13
